DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-9 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (U.S. 2019/0203369), hereinafter Si, in view of Kubota et al. (WO 2016/052727, citations based on translation), hereinafter Kubota, Thorum (U.S. 2016/0355939), and Sakurai et al. (U.S. Patent No. 9,435,016), hereinafter Sakurai; claim 7 evidenced by the National Center for Biotechnology Information (. "PubChem Compound Summary for CID 67519, 1H-Tetrazole" PubChem, 2005), hereinafter NCBI.
Regarding claim 1, Si teaches a method for producing high-purity electrolytic copper (see e.g. Paragraph 0039 and Paragraph 0065, lines 3-5), comprising preparing a copper electrolyte using copper sulfate (see e.g. Paragraph 0059, lines 1-4 and 8-10); adding a first additive (see e.g. Paragraph 0172, lines 1-5, wetting agent), a second additive formed of polyvinyl alcohol (see e.g. Paragraph 00160, lines 1-5 and 7-11, and Paragraph 0168, lines 1-2, carrier-suppressor comprising polyvinyl alcohol), and a third additive to the copper electrolyte (see e.g. Paragraph 00160, lines 1-5 and 7-12, leveller compound); and performing copper electrolysis by setting a concentration of the second additive to be preferably 10-500 mg/L (see e.g. Paragraph 0168, lines 17-20, 0.01-5 g/L), overlapping the claimed range of the present invention, and a concentration of the third additive to be 0.1-100 mg/L (see e.g. Paragraph 0170, lines 18-20), and controlling a current density (see e.g. Paragraph 0189) and a bath temperature (see e.g. Paragraph 0188) to produce electrolytic copper in which a concentration of metal impurities, including Ag, is 0 to 1 ppm (see e.g. Paragraph 0066, lines 1-3, and Paragraph 0067, lines 8-15, copper substantially free of other transition metals as well as Al, Ga, In, Sn and Pb, substantially free most preferably denoting 0 to 1 ppm), overlapping with the claimed range of the present invention. 
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Si does not explicitly teach the first additive containing an aromatic ring of a hydrophobic group and a polyoxyalkylene group of a hydrophilic group, the concentration of the first additive being set to 1 to 100 mg/L, a concentration ratio of the second additive to the first additive being set to 0.1 to 0.8, and a concentration ratio of the third additive to the first additive being set to greater than 0 and 0.7 or less. Si does however teach the first additive being a nonionic surfactant (see e.g. Paragraph 0172, line 4-6).
Kubota teaches an additive for electrolytic refining to produce high-purity copper (see e.g. Paragraph 0001, lines 1-2), comprising nonionic surfactant having a hydrophobic group containing an aromatic ring and a hydrophilic group containing a polyoxyalkylene group (see e.g. Paragraph 0013, lines 1-2), wherein the concentration of the additive is preferably in the range of 10-300 mg/L (see e.g. Paragraph 0024, lines 1-3). This additive suppresses the precipitation of silver and sulfur ions in the electrolyte on the cathode, thereby reducing the concentrations of silver and sulfur in the electrolytic copper, and suppresses formation of anode slime, which can otherwise diminish purity (see e.g. Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first additive of Si to comprise the compound having a hydrophobic group containing an aromatic ring and a hydrophilic group containing a polyoxyalkylene group of Kubota as a particular nonionic surfactant that reduces the amount of sulfur and silver in the produced electrolytic copper and suppresses the formation of anode slime, which can otherwise diminish purity.
Si in view of Kubota therefore teaches the concentration ratio of the second additive to the first additive being in the range of 0.03 to 50 (see e.g. Kubota Paragraph 0024, lines 1-3, first additive at 10-300 mg/L; see e.g. Si Paragraph 0168, lines 17-20, second additive at 0.01-5 g/L or 10-500 mg/L), and the concentration ratio of the third additive to the first additive being in the range of 0.0003 to 10 (see e.g. Kubota Paragraph 0024, lines 1-3, first additive at 10-300 mg/L; see e.g. Si Paragraph 0170, lines 18-20, third additive at 0.1-100 mg/L), overlapping the claimed ranges of the present invention.
	Si in view of Kubota does not explicitly teach the third additive being formed of tetrazoles, but does teach it being a leveller, particularly a nitrogen-containing leveller (see e.g. Si Paragraph 0170, lines 1-2).
Thorum teaches a method for electroplating copper in an electrolyte solution (see e.g. Paragraph 0004, lines 1-4), wherein a leveler is added to the electrolyte (see e.g. 0040, lines 1-4), an exemplary leveler compound being a nitrogen-containing compound such as tetrazole (see e.g. Paragraph 0052, lines 4-14).
Though the tetrazole compound is taught as one of list of suitable leveler compounds (see e.g. Thorum Paragraph 0052), MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third additive of Si in view of Kubota to comprise tetrazole as taught by Thorum as a known compound suitable leveler compound for an electrolyte solution in copper electroplating.
Si in view of Kubota and Thorum does not explicitly teach the produced electrolytic copper having a concentration of Ag less than 0.2 ppm, a concentration of S less than 0.1 ppm, and a concentration of all impurities less than 0.2 ppm. Si does however teach a concentration of metal impurities, including Ag, is 0 to 1 ppm (see e.g. Paragraph 0066, lines 1-3, and Paragraph 0067, lines 8-15, copper substantially free of other transition metals as well as Al, Ga, In, Sn and Pb, substantially free most preferably denoting 0 to 1 ppm), overlapping with the claimed range of the present invention (see MPEP § 2144.05 as cited above). Kubota also teaches the additive containing an aromatic ring of a hydrophobic group and a polyoxyalkylene group of a hydrophilic group being capable of reducing Ag concentration to as low as 0.1 ppm (see e.g. Kubota Table 6, example No. 47) and S concentration to as low as 0.01 ppm (see e.g. Kubota Table 3, example No. 23).
Furthermore, as the method steps taught by Si in view of Kubota and Thorum are the same as, or overlapping with, those of the instant invention, it would be expected that the product generated from the process would have the same, or very similar, properties. Si in view of Kubota and Thorum further teaches the bath temperature being 15-40° C (see e.g. Si Paragraph 0188, lines 1-6) and current density being 10 to 300 A/m2 (see e.g. Si Paragraph 0189, lines 1-5, 0.1 to 3 A/dm2), encompassing those of the instantly claimed/disclosed invention (see instant claim 2 and Paragraph 0037, lines 1-2, of the instant specification). MPEP § 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Si in view of Kubota and Thorum does not explicitly teach an area ratio of crystal grains having an average crystal grain misorientation (GOS value) exceeding 2.5° being 10% or less. 
As stated with regards to the impurity concentrations, Si in view of Kubota and Thorum teaches all the steps of the method of claim 1 as stated above, and as such electrolytic copper produced by such steps could be expected to have the same, or very similar, physical properties, such as the crystal grain misorientation area ratio (see MPEP § 2112.01 as cited above).
Furthermore, Sakurai teaches a copper alloy in which the average value of GOS in all crystal grains is 1.2° to 1.5° (see e.g. Col. 3, lines 40-41 and 47-51). When the average value of GOS in all crystals is less than 1.2° or greater than 1.5°, the spring bending elastic limit of the alloy degrades (see e.g. Col. 8, lines 62-64). The spring bending elastic limit is important for the use of the copper alloy in electrical and electronic components (see e.g. Col. 2, lines 43-57). Si similarly teaches the electrolytic copper being used for electrical circuits (see e.g. Si Paragraph 0005, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Si in view of Kubota and Thorum to produce electrolytic copper with all crystal grains having a GOS value of 1.2° to 1.5° as taught by Sakurai to prevent degradation of the spring bending elastic limit of the copper, which is important for its use in electrical and electronic components.
Regarding claim 2, Si in view of Kubota, Thorum and Sakurai teaches performing copper electrolysis by setting the current density to be 10 to 300 A/m2 (see e.g. Si Paragraph 0189, lines 1-5, 0.1 to 3 A/dm2) and the bath temperature to be 15-40° C (see e.g. Si Paragraph 0188, lines 1-6), encompassing the claimed ranges of the present invention (see MPEP § 2144.05 as cited above), to produce electrolytic copper in which the concentration of metal impurities, including Ag, is 0 to 1 ppm (see e.g. Paragraph 0066, lines 1-3, and Paragraph 0067, lines 8-15, copper substantially free of other transition metals as well as Al, Ga, In, Sn and Pb, substantially free most preferably denoting 0 to 1 ppm), overlapping with the claimed range of the present invention (see MPEP § 2144.05 as cited above), and an area ratio of crystal grains having an average grain misorientation (GOS value) exceeding 1.5° is 0% (see e.g. Sakurai Col. 3, lines 47-51, all crystal grains have the GOS in the range of 1.2-1.5°).
Additionally, regarding the concentration of Ag, concentration of all impurities and the area ratio of the crystal grains having an average grain misorientation (GOS value) exceeding 2.5°, Si in view of Kubota, Thorum, and Sakurai teaches all the steps of the method of claim 2 as stated above, and as such electrolytic copper produced by such steps could be expected to have the same, or very similar, properties (see MPEP § 2112.01 as cited above).
Regarding claims 3 and 5, Si in view of Kubota, Thorum, and Sakurai teaches setting the concentration of the first additive to be 10-300 mg/L (see e.g. Kubota Paragraph 0024, lines 1-3), encompassing with the claimed range of the present invention (see MPEP § 2144.05 as cited above), the concentration of the second additive to be 10-500 mg/L (see e.g. Si Paragraph 0168, lines 17-20, 0.01-5 g/L), overlapping with the claimed range of the present invention (see MPEP § 2144.05 as cited above), the concentration of the third additive to be 0.1-100 mg/L (see e.g. Si Paragraph 0170, lines 18-20), overlapping with the claimed range of the present invention (see MPEP § 2144.05 as cited above), the concentration ratio of the second additive to the first additive to be 0.03 to 50 (see e.g. Kubota Paragraph 0024, lines 1-3, first additive at 10-300 mg/L; see e.g. Si Paragraph 0168, lines 17-20, second additive at 0.01-5 g/L or 10-500 mg/L), encompassing the claimed range of the present invention (see MPEP § 2144.05 as cited above), and the concentration ratio of the third additive to the first additive to be 0.0003 to 10 (see e.g. Kubota Paragraph 0024, lines 1-3, first additive at 10-300 mg/L; see e.g. Si Paragraph 0170, lines 18-20, third additive at 0.1-100 mg/L), encompassing the claimed range of the present invention (see MPEP § 2144.05 as cited above), to produce electrolytic copper in which the concentration of metal impurities, including Ag, is 0 to 1 ppm (see e.g. Paragraph 0066, lines 1-3, and Paragraph 0067, lines 8-15, copper substantially free of other transition metals as well as Al, Ga, In, Sn and Pb, substantially free most preferably denoting 0 to 1 ppm), overlapping with the claimed range of the present invention (see MPEP § 2144.05 as cited above), and an area ratio of crystal grains having an average grain misorientation (GOS value) exceeding 1.5° is 0% (see e.g. Sakurai Col. 3, lines 47-51, all crystal grains have the GOS in the range of 1.2-1.5°).
Additionally, regarding the concentration of Ag, concentration of all impurities and the area ratio of the crystal grains having an average grain misorientation (GOS value) exceeding 2.5°, Si in view of Kubota, Thorum, and Sakurai teaches all the steps of the method of claims 3 and 5 as stated above, and as such electrolytic copper produced by such steps could be expected to have the same, or very similar, properties (see MPEP § 2112.01 as cited above).
Regarding claims 4 and 6, Si in view of Kubota, Thorum, and Sakurai teaches setting the concentration of the second additive to be 10-500 mg/L (see e.g. Si Paragraph 0168, lines 17-20, 0.01-5 g/L), overlapping with the claimed range of the present invention (see MPEP § 2144.05 as cited above), the concentration of the third additive to be 0.1-100 mg/L (see e.g. Si Paragraph 0170, lines 18-20), encompassing the claimed range of the present invention (see MPEP § 2144.05 as cited above), the concentration ratio of the second additive to the first additive to be 0.03 to 50 (see e.g. Kubota Paragraph 0024, lines 1-3, first additive at 10-300 mg/L; see e.g. Si Paragraph 0168, lines 17-20, second additive at 0.01-5 g/L or 10-500 mg/L), encompassing the claimed range of the present invention (see MPEP § 2144.05 as cited above), and the concentration ratio of the third additive to the first additive to be 0.0003 to 10 (see e.g. Kubota Paragraph 0024, lines 1-3, first additive at 10-300 mg/L; see e.g. Si Paragraph 0170, lines 18-20, third additive at 0.1-100 mg/L), encompassing the claimed range of the present invention (see MPEP § 2144.05 as cited above), to produce electrolytic copper in which the concentration of metal impurities, including Ag, is 0 to 1 ppm (see e.g. Paragraph 0066, lines 1-3, and Paragraph 0067, lines 8-15, copper substantially free of other transition metals as well as Al, Ga, In, Sn and Pb, substantially free most preferably denoting 0 to 1 ppm), overlapping with the claimed range of the present invention (see MPEP § 2144.05 as cited above), and an area ratio of crystal grains having an average grain misorientation (GOS value) exceeding 1.5° is 0% (see e.g. Sakurai Col. 3, lines 47-51, all crystal grains have the GOS in the range of 1.2-1.5°).
Additionally, regarding the concentration of Ag, concentration of all impurities and the area ratio of the crystal grains having an average grain misorientation (GOS value) exceeding 2.5°, Si in view of Kubota, Thorum, and Sakurai teaches all the steps of the method of claims 4 and 6 as stated above, and as such electrolytic copper produced by such steps could be expected to have the same, or very similar, properties (see MPEP § 2112.01 as cited above).
Regarding claim 7, Si in view of Kubota, Thorum, and Sakurai teaches the tetrazoles of the third additive being 1H-tetrazole (see e.g. Thorum Paragraph 0052, line 14, “tetrazole” which is evidenced by NCBI to be a synonym for 1H-tetrazole, see e.g. Page 1, “Synonyms” section).
Regarding claim 8, Si in view of Kubota, Thorum, and Sakurai teaches the current density being 10 to 300 A/m2 (see e.g. Si Paragraph 0189, lines 1-5, 0.1 to 3 A/dm2), encompassing the claimed range of the present invention (see MPEP § 2144.05 as cited above).
Regarding claim 9, Si in view of Kubota, Thorum, and Sakurai teaches the GOS value being represented by the following expression: 

    PNG
    media_image1.png
    170
    296
    media_image1.png
    Greyscale
, 
wherein a pixel number in the same crystal grain is n, respective numbers of different pixels in the same crystal grain are i and j (1≤i, j≤n), and a crystal misorientation obtained from a crystal orientation in the pixel i and a crystal orientation in the pixel j is αij (i≠j) (see e.g. Sakurai Col. 8, lines 51-61, Formula 1).
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 01/31/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Watanabe, Kubota, Thorum and Sakurai ‘584, particularly regarding the electrolyte using copper sulfite and the GOS value equivalent, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Si, Kubota, Thorum and Sakurai ‘016.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakamura et al. (JP 4706081) discloses a solution for smoothing a copper surface which comprises azole compounds such as tetrazole, 5-phenyl-1H-tetrazole, 5-amino-1H-tetrazole, and 5-phenyl-1H-tetrazole.
Konkova et al. (“On the room-temperature annealing of cryogenically rolled copper”, Materials Science and Engineering A, 2011) discloses a method of investigating the recrystallization and deformation of copper using EBSD, wherein a GOS value of greater than or equal to 2° is indicative of a deformed area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795